DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/29/2022 in response to the Non-Final Rejection mailed on 03/29/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-5 and 7-24 are pending.
4.	Applicant’s remarks and Rule 1.132 declaration filed on 06/29/2022 in response to the Non-Final Rejection mailed on 03/29/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
5.	The rejection of claims 13-15 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), for indefiniteness is withdrawn in view of applicants’ amendment to claim 13 to remove the recitation “may be” and “may not be the same”.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-5, 7-8, 13-14, 16-17 and 21 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; cited on PTO-892 mailed 06/08/2021) in view of Celie et al. (Current Opinion in Structural Biology, 2016; cited on PTO-892 mailed 06/08/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
7.	With respect to claim 1, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claims 2-4, Nelson et al. teach the methods wherein the concatemer is circular or plasmid DNA and is generated by rolling circle amplification [see Abstract; paragraphs 0007-0008, 0025, 0032].
	With respect to claim 5, Nelson et al. teach the method wherein the expressing is in cell-free expression system [see paragraphs 0007-0008].
	With respect to claim 7, Nelson et al. teach the method further comprising purifying the expressed product [see paragraph 0037].
	With respect to claim 8, Nelson et al. teach providing the minimalistic expression concatemer for cell-free expression [see paragraph 0008].  Since Nelson et al. does not mention any modification to the DNA, the construct taught by Nelson et al. is considered to be unprocessed.
	With respect to claims 13-14, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 16, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 21, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	However, Nelson et al. does not teach the methods of claims 1-8, 13-14, 16-17 and 21 comprising a second nucleic acid concatemer and co-expressing the mixture of the first and second nucleic acid concatemer to form a first and second product from the nucleic acid sequences.
	Celie et al. teach that there a variety of methods to create specific constructs for protein expression in a broad range of organisms [see Abstract].  Celie et al. further teach that the method of choice to produce multiprotein complexes is based on assembly of the individual proteins subunits following heterologous expression of multigene constructs and one method involves using a single vector comprising multiple expression cassettes and another method is using a poly-cistronic mRNA under control of a single regulatory element with several genes, each preceded by a ribosome binding site [see p. 150].
	Before the effective filing date of the claimed invention, one of ordinary skill in the art desiring to produce multiple different proteins and multiple different protein complexes would combine the teachings of Nelson et al., and Celie et al. to include multiple nucleic acid sequences encoding multiple protein complexes because Nelson et al. teach a method for in vivo RNA or protein expression by introducing double stranded concatemeric DNA generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Celie et al. teach production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Nelson et al. and Celie et al. because Celie et al. acknowledges that production of multiprotein complexes is based on assembly of the individual proteins subunits following heterologous expression of multigene constructs.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Nelson et al. and Celie et al. do not explicitly teach wherein the first nucleic acid concatemer, the second nucleic acid concatemer, or both are over 10kb in length, it would require only routine experimentation for one of ordinary skill in the art to arrive at a particular base pair length depending on the desired protein or product produced and as well as a length that produces the greatest amount of product.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the limitations reciting the co-expression of the two or more expression products is ratiometric based on the predefined ratio and wherein the ratio of the first expression produce to the second expression product is proportional to the predefined ratio of the first nucleic acid concatemer to the second nucleic acid concatemer, the relationship of the predefined ratio and the ratio of expression is dictated by the ratio of the first and second expression construct, which is inherent to the amount that would be transformed/transfected and expressed based on the method.  Given the generic nature of the limitations, it is the examiner’s position that the combination of the teachings of Nelson et al. and Celie et al. would result in a first and second expression product that is ratiometric to the predefined ratio of the concatemers and/or plasmids.
	Furthermore, regarding the limitations of the molar ratio of the first concatemer to the second concatemer is between 1:1 and 1:10, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In the instant case, one of ordinary skill in the art would optimize the ratios of the multiple concatemers being cloned or transformed into the cell and one would desire to do so in order to balance protein expression with host cell viability.
8.	The rejection of claims 9-12, 15, and 18-20 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; cited on PTO-892 mailed 06/08/2021) in view of Celie et al. (Current Opinion in Structural Biology, 2016; cited on PTO-892 mailed 06/08/2021) as applied to claims 1-8, 13-14, 16-17 and 21-24 above, and further in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019) is maintained for the reasons of record and the reasons set forth below.
9.	The relevant teachings of Nelson et al. and Celie et al. as applied to claims 1-8, 13-14, 16-17 and 21-24 are set forth in the 103 rejection above.
	However, the combination of Nelson et al. and Celie et al. do not teach the method of claim 9, wherein the first expression product is an envelope or packing protein of a virus and the second expression product comprises a transgene of the virus, wherein the first expression product and the second expression product form a viral vector for delivering the transgene; the method of claim 10, wherein the first expression product is a nucleic product and the second expression product is a protein product; the method of claim 11, wherein the first expression product forms a complex with the second expression product; the method of claim 12, wherein the first expression product acts on a third nucleic acid concatemer in the concatemer mixture; the method of claim 15 wherein when expressed to generate the two or more expression products, generate a mix comprising at least one protein expression product and at least one nucleic acid expression product; the method of claim 18, wherein the first expression product and the second expression product comprise different viral products from a same virus; the method of claim 19, wherein the same virus is an adenovirus or a lentivirus; and the method of claim 20, wherein the first expression product comprises a viral mRNA and the second expression product comprises a plurality of viral packaging proteins.
	Karbowniczek et al. teach that recombinant adeno-associated virus (AAV) represents one of the most promising delivery vehicles for genetic medicines and teach genetic constructs providing elements that encode viral replication and capsid proteins and a number of adenovirus gene products for efficient AAV replication and a third transgene containing the genetic payload for cell targeting [see p. 731-732].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Nelson et al., Celie et al. and Karbowniczek et al. to apply the concatemer constructs of Nelson et al. and Celie et al. to packaging of AAV vectors for gene therapy targeting and inserting a transgene into a target cell because Nelson et al. and Celie et al. teach a method for RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Karbowniczek et al. teach that AAV represents one of the most promising delivery vehicles for genetic medicines.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Nelson et al., Celie et al. and Karbowniczek et al. because Karbowniczek et al. acknowledges that AAV represents one of the most promising delivery vehicles for genetic medicines.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
10.	Beginning on p. 7 of applicants’ remarks and declaration, applicants in summary contend that the cited art fails to teach or suggest co-expressing concatemers over 10 kb in length with a reasonable expectation of success and a person of ordinary skill in the art would not expect to be able to co-express the concatemer mixture of larger size based on the combination of cited art without undue experimentation.  Applicants further contend that the office action assertion regarding NIH 3T3 cell lines presented in Exhibit B is erroneous and that the luciferase activity in said cell line was six times greater using the 2900 bp minicircle as opposed to the 52,500 bp plasmid, which clearly supports applicants’ argument.  Applicants contend that no reference demonstrate that transfection of large DNA into any type of cell is efficient, and contend that the efficient ratiometric expression cannot be said to be inherent in the applied references because neither of the references demonstrate efficient production.
	These arguments are found to be not persuasive for the reasons already of reiterated below.  Regarding applicants’ arguments about “reasonable expectation of success”, MPEP 2143.02.I states “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims were directed to a process of sterilizing a polyolefinic composition with high-energy radiation in the presence of a phenolic polyester antioxidant to inhibit discoloration or degradation of the polyolefin. Appellant argued that it is unpredictable whether a particular antioxidant will solve the problem of discoloration or degradation. However, the Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success.). Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).”
It is further noted that the features upon which applicant relies (i.e., efficient transfection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the examiner maintains that the claims are not limited to a specific cell type.  Nevertheless, applicant’s own exhibit B (Kreiss et al., Nucleic Acids Research, 1999) demonstrates in vitro transfection of NIH 3T3 cells with plasmid DNA of >10kb or greater is efficient [see Figure 4b].  Accordingly, one of ordinary skill in the art depending on cell type would have a reasonable level of predictability of transforming/transfecting concatamers or plasmids of 10kb or greater.  While NIH3T3 may show a 6 fold decrease in transfection of a plasmid greater than 50kb, the plasmid was still transfected into the cell, which is all that is required by the claim.  Furthermore, the claims recite a broad range of concatemer lengths only requiring a bp length of greater than 10kb.  Contrary to applicants’ assertion while there would be experimentation to test different cell lines for efficient transfection, this experimentation is not necessarily undue and is routinely practiced by one of ordinary skill in the art as evident by applicant’s own exhibit B that in Figure 4 shows two different cell lines tested for plasmid size transfection, NIH 3T3 cells and aortic smooth muscle cells, presented below as part A and B, respectively.  

    PNG
    media_image1.png
    633
    564
    media_image1.png
    Greyscale

	As is apparent with NIH 3T3 cells (top graph), the DNA bp size, at least for 10Kb and 20Kb, are within the margin of error for those DNA sizes less than 10Kb for transfection.  Accordingly, one of ordinary skill in the art would have a reasonable expectation of success that a concatemer >10Kb could be transformed into cell lines such as NIH 3T3 and it is routine for one of ordinary skill in the art to do so as evident from Exhibit B.
	Regarding applicants’ remarks that the efficient ratiometric expression cannot be said to be inherent in the applied references because neither of the references demonstrate efficient production, this argument is found to be not persuasive because the rejection is not based upon an inherency argument, but based on what one of ordinary skill in the art would consider to be routine.  As stated in the rejection above, one of ordinary skill in the art would optimize the ratios of the multiple concatemers being cloned or transformed into the cell and one would desire to do so in order to balance protein expression with host cell viability.
After Final Consideration Program 2.0
11.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
12.	Status of the claims:
	Claims 1-5 and 7-24 are pending.
	Claims 1-5 and 7-24 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656